106 U.S. 13
1 S.Ct. 90
27 L.Ed. 96
CLARK and othersv.WEEKS and others.
November 6, 1882.

[Statement of Case from pages 13-15 intentionally omitted]
John E. Parsons, for appellants.
Henry J. Scudder, for appellees.
FIELD, J.


1
The findings of the circuit court, which are conclusive here, show that the steamer was wholly in fault for its collision with the schooner, and she was, therefore, justly condemned to pay all the damages inflicted.


2
The only question open for our consideration arises from the exception to the conclusion by the commissioner of the testimony given in another suit by one of the part owners of the schooner as to the extent and value of its repairs. The exclusion, we think, was correct. The statements of the part owner, expressing his judgment as to the matters upon which he was examined, could, at most, bind only himself. They were not evidence against his co-owners, who were merely tenants in common with him, not partners. Story, Part. § 453.


3
Decree affirmed.